 

altman

APR 1_2 2019

 

AO 245D (CASD Rev. 1/19) Judgment in a Crirninal Case for Revocations

 

 

 

 

UNITED STATES DISTRICT COURT _
soUTHERN DISTRICT 0F CALIFORNIA Som@ft§§ll §F§?§Té-?'él E§ll§§s~n

 

 

 

 

 

ev f . . oEPuTv
UNITED sTATEs or AMERch JUDGMENT IN A CRIMINAL CASEN\/
(For Revocation of Probation or Supervised Release)
V (For Offenses Committed On or After November l, 1987)
RAMON CENDEJAS-AGU]RRE (l)
aka man Carlos Flores Case Number: 3:19-CR-07022-WQH

Timothy Robert Garrison, FD
Defendant’s Attomey

REGISTRATION No. 46647-1 12

m _

THE DEFENDANT:

lE admitted guilt to violation of allegation(s) No. l Of the Ordel' to ShOW CaU.SG

l:l was found guilty in violation of allegation(s) No. after denial Of guilty .

 

Accordingly, the court has adjudicated that the defendant is guilty ofthe following allegation(s):

Allegation Number Nature of Violation
l nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Aoril 9. 2019

Date of Imposition of Sentence

 

 

 

  

M'HA//

UNITED STATES D TRICT JUDGE

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: RAMON CENDEJAS-AGUIRRE (l) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-07022-WQH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

8 months to run consecutive to the sentence imposed in 18-cr-4629-WQH and concurrent to the sentence
imposed in l9-cr-7007-WQH.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:|

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
E at A.M. on

 

E as notified by the United States Marshal.

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
|:l on or before
E as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of` this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3;19-CR-07022-WQH

